DETAILED ACTION

Applicant’s response filed on 10/20/2022 has been fully considered. Claims 1-2, 4-9, 11-12, 14-15, and 17-20 are pending. Claim 1 is amended. Claims 3, 10, 13, and 16 are canceled. Claims 5, 7-9, 11, 15, and 17-20 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ortelt et al. (US 2017/0166687 A1).
Regarding claim 1, Ortelt teaches an epoxy resin composition comprising [0021] at least one epoxy compound [0022], which reads on a curable composition comprising an epoxy compound (A) as claimed. Ortelt teaches that the epoxy resin composition further comprises at least one curing accelerator [0028] that is aminoethylpiperazine [0107], which reads on the curable composition further comprising an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component, wherein the N-(aminoalkyl) piperazine compound (B1) is represented by Structural Formula (4) wherein R3 is an alkylene group, R4 is a hydrogen atom, and R5 is a hydrogen atom as claimed. Ortelt teaches that the epoxy resin composition further comprises [0021] a hardener composition consisting of [0024] at least one polyamine based on triacetonediamine and [0025] at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], wherein preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063], which optionally reads on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. Ortelt teaches that the epoxy resin composition optionally further comprises a thermoplastic resin that is polymethylmethacrylate [0115], which optionally reads on the curable composition further comprising an acrylic resin (C) as claimed. Ortelt teaches that the epoxy resin composition comprises [0021] the hardener composition consisting of [0024] 65%-99% of the at least one polyamine based on triacetonediamine and [0025] 1%-35% of the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], and 0.1%-10% by weight of at least one curing accelerator [0028], wherein the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight [0029], wherein the stoichiometric ratio of the epoxy groups of the at least one epoxy compound and the number of active hydrogen atoms of the functional group of the hardener composition varies from 1:2 to 2:1 [0027],  wherein the at least one epoxy compound has an epoxy equivalent weight between 100 and 1500 g/eq [0032], wherein the polyamine based on triacetonediamine is 2,2,6,6-tetramethyl-4-aminopiperidine (TAD), hexamethylenebis(4-amino-2,2,6,6-tetramethylpiperidine), N-butyl-4-amino-2,2,6,6-tetramethylpiperidine, N,N-dimethylaminopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-propyl-4-amino-2,2,6,6-tetramethylpiperidine, N-isopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-hydroxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N′,N′-dimethylaminoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-morpholinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-piperazinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, or 4-morpholino-2,2,6,6-tetramethylpiperidin [0044], wherein preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063]. Therefore, the active hydrogen equivalent weight of Ortelt’s at least one polyamine based on triacetonediamine is from 156.2692 g/mol / 3 eq/mol = 52.08973 g/eq to 210.3602 g/mol / 1 eq/mol = 210.3602 g/eq.  Therefore, the active hydrogen equivalent weight of Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound is 170.300 g/mol / 4 eq/mol = 42.575 g/eq, 210.365 g/mol / 4 eq/mol = 52.59125 g/eq, or 158.28 g/mol / 4 eq/mol = 39.57 g/eq. Therefore, the active hydrogen equivalent weight of Ortelt’s hardener composition is from 100 g / (65 g / 52.08973 g/eq + 35 g / 39.57 g/eq) = 46.89650182 g/eq to 100 g / (99 g / 210.3602 g/eq + 1 g / 52.59125 g/eq) = 204.2333849 g/eq. Therefore the weight ratio of Ortelt’s at least one epoxy compound to Ortelt’s hardener composition is from 1 eq / 2 eq * 100 g/eq / 204.2333849 g/eq = 0.244817957:1 to 2 eq / 1 eq * 1500 g/eq / 46.89650182 g/eq = 63.97065631:1. Therefore, the amount of Ortelt’s at least one epoxy compound and Ortelt’s hardener composition is from 100% - 10% = 90% to 100% - 0.1% = 99.9% by weight, wherein the amounts of Ortelt’s at least one epoxy compound, Ortelt’s hardener composition, and Ortelt’s at least one curing accelerator add up to 100% by weight.  Therefore, the amount of Ortelt’s hardener composition is from 90% * 1 / (1 + 63.97065631) = 1.38524074% to 99.9% * 1 / (1 + 0.244817957) = 80.25269835% by weight, wherein the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight. Therefore, the proportion of Ortelt’s at least one curing accelerator that is aminoethylpiperazine with respect to a total mass of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound is from 0.1% / (0.1% + 80.25269835%) * 100% = 0.124451328% to 10% / (10% + 1.38524074%) * 100% = 87.83301318% by mass, which reads on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 0.124451328% to 87.83301318% by mass.
Ortelt does not teach a specific embodiment wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is cyclohexylamine, dimethylaminocyclohexane, mensendiamine, isophoronediamine, norbornenediamine, bis(aminomethyl) cyclohexane, diaminodicyclohexylmethane, or methylene bis(methylcyclohexaneamine). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine as Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound, which would read on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine, adduct hardeners based on the reaction products of epoxy compounds and the aforementioned amines, or combination of the aforementioned amines [0063], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Ortelt does not teach a specific embodiment of the curable composition further comprising an acrylic resin (C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ortelt’s thermoplastic resin that is polymethylmethacrylate to modify Ortelt’s epoxy resin composition, which would read on the curable composition further comprising an acrylic resin (C) as claimed. One of ordinary skill in the art would have been motivated to do so because Ortelt teaches that the epoxy resin composition optionally further comprises a thermoplastic resin that is polymethylmethacrylate in order to improve mechanical properties, especially with regard to toughness, contraction, and shrinkage [0115].
Ortelt does not teach with sufficient specificity wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 37.6% to 80% by mass. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine to be from 37.6% to 80% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, which would read on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 37.6% to 80% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction because Ortelt teaches that that the epoxy resin composition further comprises at least one curing accelerator [0028] that is a catalyst for the epoxy-amine reaction and that is aminoethylpiperazine [0107], that the epoxy resin composition comprises [0021] the hardener composition consisting of [0024] 65%-99% of the at least one polyamine based on triacetonediamine and [0025] 1%-35% of the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], and 0.1%-10% by weight of the at least one curing accelerator [0028], that the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight [0029], that the stoichiometric ratio of the epoxy groups of the at least one epoxy compound and the number of active hydrogen atoms of the functional group of the hardener composition varies from 1:2 to 2:1 [0027], that the at least one epoxy compound has an epoxy equivalent weight between 100 and 1500 g/eq [0032], that the polyamine based on triacetonediamine is 2,2,6,6-tetramethyl-4-aminopiperidine (TAD), hexamethylenebis(4-amino-2,2,6,6-tetramethylpiperidine), N-butyl-4-amino-2,2,6,6-tetramethylpiperidine, N,N-dimethylaminopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-propyl-4-amino-2,2,6,6-tetramethylpiperidine, N-isopropyl-4-amino-2,2,6,6-tetramethylpiperidine, N-hydroxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-methoxyethyl-4-amino-2,2,6,6-tetramethylpiperidine, N′,N′-dimethylaminoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-morpholinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, N-piperazinoethyl-4-amino-2,2,6,6-tetramethylpiperidine, or 4-morpholino-2,2,6,6-tetramethylpiperidin [0044], and that preference is given to using diamines as the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound optionally selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063], which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine is from 0.124451328% to 87.83301318% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, and which means that the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine in % by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, would have affected an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction.
Regarding claim 2, Ortelt teaches that the at least one epoxy compound [0022] is [0031] preferably a glycidyl ether which derives from a polyhydric phenol, especially a bisphenol [0032], which optionally reads on wherein the epoxy compound  (A) contains a bisphenol-type epoxy resin (A1) as an essential component as claimed.
Ortelt does not teach a specific embodiment wherein the epoxy compound (A) contains a bisphenol -type epoxy resin (A1) as an essential component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Ortelt’s glycidyl ether which derives from a bisphenol as Ortelt’s at least one epoxy compound, which would read on wherein the epoxy compound (a) contains a bisphenol-type epoxy resin (A1) as an essential component as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been obvious to try because it would have been choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. This is because Ortelt teaches that the problem addressed by Ortelt’s invention is that of finding an epoxy resin composition that has a low initial viscosity at 23-40° C in order to assure good fiber impregnation without having to utilize solvents [0016], and that it was to be possible to convert the epoxy resin to a B stage at temperatures exceeding 25° C [0017], which means that at the time of the invention, there had been a recognized problem or need in the art. Also, Ortelt teaches that the epoxy resin composition has a particularly low viscosity at 23-40° C and can be converted to a B stage at temperature between 30 and 200° C [0018], and that the at least one epoxy compound [0022] is [0031] preferably a glycidyl ether which derives from a polyhydric phenol, especially a bisphenol [0032], which means that there had been a finite number of identified, predictable potential solutions to the recognized need or problem, and that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Examples of rationales that may support a conclusion of obviousness include "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143(I)(E)).
Regarding claims 6 and 12, Ortelt teaches a storage-stable composite formed essentially from [0128] at least one fibrous carrier [0129] and the epoxy resin composition [0131-0141] or a storage-stable prepreg or a storage-stable sheet molding compound composite, formed essentially from [0142] at least one fibrous carrier [0143] and the epoxy resin composition [0145-0155], wherein the fibrous carrier consists of fibrous material that are reinforcing fibers [0171], which reads on a fiber-reinforced composite material comprising, as essential components: the curable composition according to claim 1 or 2, and a reinforced fiber as claimed.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ortelt et al. (US 2017/0166687 A1) as applied to claim 1, and further in view of Kishi et al. (US 2011/0003947 A1, cited in IDS).
Regarding claim 4, Ortelt renders obvious the curable composition according to claim 1 as explained above.
Ortelt does not teach wherein the acrylic resin (C) is a diblock-type acrylic resin. However, Kishi teaches an acrylic block copolymer [0033] that is a diblock copolymer composed of polymer block A-polymer block B [0044] and that is present in a curable resin composition further comprising [0032] an epoxy resin and an epoxy resin curing agent [0033] that has at least two active groups reactive with an epoxy group at room temperature or more that are optionally amino groups [0077]. Ortelt and Kishi are analogous art because both references are in the same field of endeavor of a curable composition comprising an epoxy compound, a curing agent that is optionally an amine compound, and optionally an acrylic resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kishi’s acrylic block copolymer that is a diblock copolymer composed of polymer block A-polymer block B to modify Ortelt’s epoxy resin composition, which would read on wherein the acrylic resin (C) is a diblock-type acrylic resin as claimed. One of ordinary skill in the art would have been motivated to do so because Kishi teaches that the acrylic block copolymer [0033] that is a diblock copolymer composed of polymer block A-polymer block B [0044] is beneficial for an epoxy resin composition having excellent fracture toughness while maintaining excellent heat resistance and elastic modulus inherent in an epoxy resin when the acrylic block copolymer is blended with an epoxy resin and an epoxy resin curing agent [0027] that optionally has at least two amino groups [0077], which would have been desirable for Ortelt’s epoxy resin composition because Ortelt teaches that the epoxy resin composition comprises 0021] at least one epoxy compound [0022], a hardener composition [0024], and optionally a toughener [0114].
Regarding claim 14, Ortelt teaches a storage-stable composite formed essentially from [0128] at least one fibrous carrier [0129] and the epoxy resin composition [0131-0141] or a storage-stable prepreg or a storage-stable sheet molding compound composite, formed essentially from [0142] at least one fibrous carrier [0143] and the epoxy resin composition [0145-0155], wherein the fibrous carrier consists of fibrous material that are reinforcing fibers [0171], which reads on a fiber-reinforced composite material comprising, as essential components: the curable composition according to claim 4, and a reinforced fiber as claimed.

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that the Office Action asserts that, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the % by weight of Ortelt’s N-amionethylpiperazine in Ortelt’s hardener composition to be 20%-35% by weight, which would read on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 20% to 35% by mass as claimed (p. 10), the Office does not make this assertion in the previous Office action mailed on 07/20/2022 and does not make this assertion in the current Office action. In this Office action, the Office asserts that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine to be from 37.6% to 80% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, which would read on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 37.6% to 80% by mass as claimed. 
In response to the applicant’s argument that nothing in Ortelt would lead one of ordinary skill in the art to modify the amount of the B2) component to arrive at the claimed range of 37.6% to 80% by mass because in Ortelt, N-(aminoalkyl) piperazine and blends thereof are referred to as the hardener component B2), and because according to Ortelt, the hardener component B2) is used in amounts of 1%-35% by weight, preferably of 1% to 30% by weight, more preferably of 10%-20% by weight, based on the total amount of B1) and B2) (p. 10), although Ortelt teaches that the component B2) may be [0052]  N-aminoethylpiperazine [0055], that the hardener composition comprises [0024] 1%-35% of B2) [0026], and that the hardener component B2) is used in amount of 1%-35% by weight, preferably of 1%-30% by weight, more preferably of 10%-20% by weight, based on the total amount of B1) and B2) [0106], the rejection of the claims in this Office action is not based on Ortelt’s embodiment of their component B2) being N-aminoethylpiperazine. The rejection is based on Ortelt’s embodiment of their component B2) [0026] being diamines selected from isophoronediamine, 4,4’-diaminodicyclohexylmethane, 2,4’-diaminodicyclohexylmethane, 2,2’-diaminodicyclohexylmethane, and a mixture of the isomers of 2,2,4-trimethylhexamethylenediamine and 2,4,4-trimethylhexamethylenediamine [0063], which reads on wherein the amine compound (B) further contains an aliphatic amine compound (B2) or an alicyclic amine compound (B4), wherein the alicyclic amine compound (B4), when present, is isophoronediamine, or diaminodicyclohexylmethane as claimed. The rejection is also based on Ortelt’s teaching that the epoxy resin composition further comprises at least one curing accelerator [0028] that is aminoethylpiperazine [0107], which reads on the curable composition further comprising an amine compound (B), wherein the amine compound (B) contains an N-(aminoalkyl) piperazine compound (B1) as an essential component as claimed. With respect to the claimed proportion of the N-(aminoalkyl) piperazine compound (B1), Ortelt teaches that the epoxy resin composition comprises [0021] the hardener composition consisting of [0024] 65%-99% of the at least one polyamine based on triacetonediamine and [0025] 1%-35% of the at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound [0026], and 0.1%-10% by weight of at least one curing accelerator [0028], wherein the amounts of the at least one epoxy compound, the hardener composition, and the at least one curing accelerator add up to 100% by weight [0029], wherein the stoichiometric ratio of the epoxy groups of the at least one epoxy compound and the number of active hydrogen atoms of the functional group of the hardener composition varies from 1:2 to 2:1 [0027],  wherein the at least one epoxy compound has an epoxy equivalent weight between 100 and 1500 g/eq [0032], which reads on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 0.124451328% to 87.83301318% by mass, as explained in the rejection of claim 1 in this Office action. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine to be from 37.6% to 80% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, which would read on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 37.6% to 80% by mass as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an extent of catalysis of the epoxy-amine reaction when Ortelt’s epoxy resin composition undergoes reaction, as explained in the rejection of claim 1 in this Office action.
In response to the applicant ‘s argument that Ortelt specifically requires the use of more triacetonediamine, the B1) component, than the B2) component, and that as such, even if one of ordinary skill in the art were to optimize the B2) component of Ortelt, there would have been no reason for one of ordinary skill in the art to increase the amount of the B2) component based on the teachings of Ortelt (p. 11), the rejection of claim 1 in this Office action is not based on optimizing the B2) component of Ortelt. With respect to optimization, the rejection of claim 1 is based on optimizing th amount of Ortelt’s at least one curing accelerator that is aminoethylpiperazine to be from 37.6% to 80% by weight, wherein the amounts of Ortelt’s at least one curing accelerator, Ortelt’s least one polyamine based on triacetonediamine, and Ortelt’s at least one compound having at least one functional group reactive toward epoxy groups in the at least one epoxy compound add up to 100% by weight, which would read on wherein the proportion of the N-(aminoalkyl) piperazine compound (B1) with respect to a total mass of the amine compound (B) is 37.6% to 80% by mass as claimed.
In response to the applicant’s argument that one of ordinary skill in the art would not have had any reason to arrive at the claimed invention based on the teachings of Ortelt without undue experimentation and or impermissible hindsight (p. 11), it would not have required undue experimentation and would not have required impermissible hindsight for one of ordinary skill in the art to have arrived at the claimed invention because Ortelt’s teachings optionally read on the claimed invention, and Ortelt provides motivation for one of ordinary skill in the art to have made the modifications to Ortelt’s teachings needed to render obvious the claimed invention, as explained in the rejection of claim 1 in this Office action.
In response to the applicant’s argument that even if Ortelt and Kishi were combined, there would still have been no reason for one of ordinary skill in the art to arrive at the claimed combination of amine components, let alone the claimed combination in the claimed ratio (p. 12), the rejection the claims in this Office action is not based on a combination of Ortelt and Kishi rendering obvious the claimed combination of amine components and the claimed ratio. The rejection of the claims is based on Ortelt’s rendering obvious the claimed combination of amine components and the claimed ratio, as explained in the rejection of claim 1 in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID T KARST/Primary Examiner, Art Unit 1767